Citation Nr: 0409647	
Decision Date: 04/14/04    Archive Date: 04/21/04

DOCKET NO.  03-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran had recognized guerrilla service and served in the 
Philippine Commonwealth Army in the service of the United States 
Armed Forces in the Far East (USAFFE) from December 1942 to March 
1946.  He died in April 1986.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2002 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO) in Manila, 
Philippines, in which the RO declined to reopen the appellant's 
claim for service connection for the cause of the veteran's death 
on the basis that the evidence submitted, subsequent to a previous 
final and unappealed decision, was not new and material.

Based upon the types and dates of the service reported above, it 
appears that the decedent did not meet the requirements to qualify 
as a veteran under the laws and regulations governing VA benefits.  
See 38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2003).  Nevertheless, for the 
purpose of the present decision, we will address him as "the 
veteran."


FINDINGS OF FACT

1.  In August 1987 the RO denied the appellant's claim of 
entitlement to service connection for the cause of the veteran's 
death.  The appellant did not appeal that determination.

2.  The evidence received since the final August 1987 
determination fails to provide a more complete picture of the 
circumstances surrounding whether the cause of the veteran's death 
had its origin during his period of recognized USAFFE service, and 
it raises no reasonable possibility of substantiating the 
appellant's claim.

CONCLUSION OF LAW

Evidence received since the final August 1987 determination 
wherein the RO denied entitlement to service connection for the 
cause of the veteran's death is not new and material, and the 
claim for service connection is not reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter:  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States Code 
and, among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA has 
published regulations to implement many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2003)).

The Board is aware that there has been a significant amount of 
analysis pertaining to the effective date, the scope, and the 
remedial aspects of the VCAA.  See, e.g., Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see Public Law No. 
108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 
2000); VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003).

Given the uncertainty as to the precise application of the VCAA, 
exemplified in the authorities cited above, the Board assumes that 
the VCAA is applicable to this appeal.  We are aware that the 
Secretary of Veterans Affairs has filed a motion with the U.S. 
Court of Appeals for Veterans Claims (Court) seeking review and 
clarification of the Pelegrini decision.  The Board further finds 
that the requirements of the VCAA have been satisfied in this 
matter.

In letters dated in February 2002 and November 2003, the RO 
informed the appellant of the VCAA and its effect on her claim.  
In addition, the appellant was advised, by virtue of the August 
2002 rating decision, a detailed March 2003 statement of the case 
(SOC), and June 2003 supplemental statement of the case (SSOC) of 
the pertinent law, and what evidence must be submitted to reopen a 
previously denied claim.  We, therefore, believe that appropriate 
notice has been given in this case.  The Board notes, in addition, 
that a substantial body of lay and medical evidence was developed 
with respect to the appellant's claim, and that the SOC issued by 
the RO clarified what evidence would constitute new and material 
evidence.  The appellant responded to the RO's communications with 
additional evidence and argument, thus curing (or rendering 
harmless) any previous omissions.  Further, the claims folder 
reflects that the March 2003 SOC contained the new duty-to-assist, 
new and material evidence law and regulation and reasonable doubt 
regulation codified at 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159 (2003).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced in 
any way by the notice and assistance provided by the RO.  See 
Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992)).  Likewise, it appears that the RO 
has made reasonable attempts to obtain all obtainable evidence 
identified by the appellant relative to her claim, and she has not 
identified any other pertinent evidence, not already of record, 
which would need to be obtained for a fair disposition of this 
appeal.  The Board notes that the RO received VA For 21-4142, 
Authorization and Consent to Release Information to VA, from the 
appellant in September 2002 for Dr. R.D.G. and the Armed Forces of 
the Philippines Medical Center (AFPMC formerly V. Luna Medical 
Center (VLMC)).  However, the appellant indicated that treatment 
received by the veteran from those entities was for a condition 
not pertaining to his cause of death, and therefore the RO did not 
pursue acquisition of any records from those entities.

Accordingly, we find that VA has satisfied its duty to assist the 
appellant in apprising her as to the evidence needed, and in 
obtaining evidence pertaining to her claim, under both former law 
and the VCAA.  The Board, therefore, finds that no useful purpose 
would be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing additional 
burdens on VA, with no additional benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court has 
stated, "The VCAA is a reason to remand many, many claims, but it 
is not an excuse to remand all claims."  Livesay v. Principi, 15 
Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2003).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held 
that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in order 
to prevail.  The Court has also stated, "It is clear that to deny 
a claim on its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert.

II.  Factual Background and Analysis

The appellant requests the Board to reopen a claim of entitlement 
to service connection for the cause of the veteran's death, on the 
basis that she has submitted new and material evidence.  As noted 
above, the appellant's claim of entitlement to service connection 
for the cause of the veteran's cause death was previously 
considered and denied by rating decision in August 1987.  She was 
advised of the decision and of her appellate rights, but did not 
appeal that decision.  The evidence that was of record at the time 
of the August 1987 rating decision is reported in pertinent part 
below.

The evidence includes the official certificate of death, which 
shows that the veteran's immediate cause of death was 
cerebrovascular disease.  

The veteran's service medical records (SMRs) were also associated 
with the claims folder.  A review of the revealed no history of 
symptoms, complaints, treatment, or diagnosis associated with the 
veteran's cerebrovascular system.  Clinical evaluation at 
discharge from military service revealed no abnormalities 
associated with cerebrovascular disease.  His discharge 
examination report indicated he had a normal cardiovascular 
system.  It was also noted that he had an enlarged spleen (three 
finger-breadths) and history of malaria.  In his Affidavit For 
Philippine Army Personnel, signed in March 1946, the veteran 
indicated he had no wounds or illnesses that were incurred during 
his period of service.  During his lifetime, the veteran was not 
service-connected for any disability.

Evidence has been added to the record since the August 1987 rating 
decision, and is reported in pertinent part below.

In February 2002 the appellant filed a formal claim for Dependency 
and Indemnity Compensation (DIC) benefits.  She also submitted a 
duplicate copy of the veteran's death certificate.  In addition, 
she submitted treatment records from Misamis Occidental Provincial 
Hospital, which show a period of confinement for the veteran for 
conditions other than his cause of death.  Records from Misamis 
Occidental provincial Hospital also show treatment for the 
veteran's death-related cerebrovascular accident.  

By rating decision dated in August 2002, the RO denied the 
appellant's claim for service connection for the cause of the 
veteran's death because the evidence submitted was not new and 
material.  She was also notified that she had no legal entitlement 
to accrued benefits.  

In September 2002 the RO received a statement from T.A.L., dated 
in May 1971, which made reference to a document that indicated 
that the veteran had a service-connected disability of 
psychophysiologic nervous system reaction.  T.A.L. noted that the 
veteran's disability of psychophysiologic nervous systems reaction 
was incurred in the line of duty while the veteran was in the 
active service of the Armed Forces of the Philippines.

In addition, in September 2002, the RO received a medical 
certificate from G.C.G., M.D., dated in December 1976, which 
revealed findings from an examination of the veteran.  The 
findings showed that the veteran was coherent, with tics and 
spasms of the right upper extremity and head.  His gait was 
apparently normal, but he complained of insomnia and general body 
weakness.

As noted earlier, the August 1987 rating decision was final based 
upon the evidence then of record.  However, a previously finally 
denied claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108.  

New and material evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2003).  Evidence that is solely 
cumulative or repetitious in character will not serve as a basis 
for reconsideration of a previous decision.  Moreover, Hodge, 
infra, stressed that under the regulation new evidence could be 
material if that evidence provided "a more complete picture of the 
circumstances surrounding the origin of an injury or disability, 
even where it will not eventually convince the Board to alter its 
ratings decision."  Hodge, supra, at 1363.

The evidence received subsequent to the previous final decision is 
presumed credible for the purposes of reopening the appellant's 
claim, unless it is inherently false or untrue, or is beyond the 
competence of the person making the assertion.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Elkins v. West, 12 Vet. 
App. 209 (1999), the Court held the Board must first determine 
whether the appellant has presented new and material evidence 
under 38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Then, if new and material 
evidence has been submitted, the Board may proceed to evaluate the 
merits of the claim, but only after ensuring that VA's duty to 
assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 328 (1999).

As noted above, the VCAA contains extensive provisions modifying 
procedures for the adjudication of all pending claims.  Of 
significance in the present matter, is language in the statute 
that provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. - Nothing in this section 
shall be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in section 5108 of this title.

38 U.S.C.A. § 5103A(f) (West 2002).

The changes to 38 C.F.R. § 3.156(a), supra, that define new and 
material evidence are effective prospectively for claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (now codified at 38 C.F.R. § 3.156(a)).  Since the 
appellant's current request to reopen her claim was filed in 
February 2002, the regulations in effect after August 29, 2001, 
are for application.  To whatever extent the new rules have 
changed the approach to developing evidence in claims, they have 
not modified the longstanding requirement that a previously denied 
claim may not be reopened and readjudicated unless, and until, 
there has been a finding that new and material evidence has been 
submitted.

In this case, the RO received treatment records from Misamis 
Occidental Provincial Hospital showing the veteran's admissions to 
that institution due to his death-causing cerebrovascular accident 
and treatment unrelated to the condition that caused his death.  
In addition, the statement from T.A.L. and the medical certificate 
from Dr. G.C.G. referred to conditions unrelated to the condition 
that caused the veteran's death.  Nevertheless, these records were 
not of record at the time of the final decision in August 1987 and 
therefore are considered new.

However, such evidence is not material because it fails to provide 
a more complete picture of the circumstances surrounding whether 
the cause of the veteran's death had its origin during the 
veteran's period of service, nor does it raise a reasonable 
possibility of substantiating the appellant's claim.  The 
veteran's cause of death was cerebrovascular disease.  There is no 
mention in the new evidence submitted that his cerebrovascular 
disease started during military service or within one year 
following separation from service.  Furthermore, the veteran was 
not service-connected, under any VA provisions for benefits, for 
any disability during his lifetime.  Since the appellant has 
failed to submit evidence that is both new and material, her claim 
for service connection for the cause of the veteran's death is not 
successfully reopened.  See Smith v. West 12 Vet. App. 312 (1999).

Professional medical opinion evidence, as opposed to lay 
assertions, is necessary to establish a link between the cause of 
the veteran's death and service.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  Accordingly, the appellant's 
contentions in the record that the cause of the veteran's death is 
related to service are insufficient to reopen her claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).


ORDER

The appellant not having submitted new and material evidence to 
reopen a claim for service connection for the cause of the 
veteran's death, the appeal is denied.




	                        
____________________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



